 


109 HR 5128 IH: National Ag Science Center Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5128 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Cardoza (for himself, Mr. Radanovich, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To authorize the Secretary of the Interior and the Secretary of Agriculture to make grants to facilitate the establishment of the National Ag Science Center in Stanislaus County, California. 
 
 
1.Short titleThis Act may be cited as the National Ag Science Center Act of 2006. 
2.FindingsCongress finds the following: 
(1)The State of California is a preeminent producer of more than 350 different agricultural commodities, including more than 90 percent of all of the tomatoes and grapes produced in the United States, all of the commercial almonds, dates, figs, olives, cling peaches, prunes and raisins produced in the United States, and one out of every five glasses of milk consumed in the United States. 
(2)California is the leading State in terms of agricultural exports, annually shipping more than $7 billion dollars worth of agricultural commodities around the world. 
(3)The total investment by California’s 78,500 farms in terms of direct and indirect economic impact is staggering, and, if California is going to keep its agricultural industry strong and vibrant, it must focus on the needs of farmers who are valuable contributors to the economic, social, and cultural life of the State and the United States. 
(4)Since 1945, agricultural land has been rapidly disappearing across California, as soil erosion, urbanization, the growth of deserts, and salinization have all contributed to loss of productive farmland. If these trends continue, California will no longer be able to supply food for its population, let alone the United States, and will be unable to export food to the rest of the world. 
(5)As Americans grow more and more detached from the great agrarian history of the United States, fewer Americans understand the fundamental importance of agriculture to American society. 
(6)Educating young Americans about agriculture and its importance to the United States nation is an investment that will pay off in future benefits. 
(7)Greater public understanding and appreciation of the importance of agriculture to California, the United States, and the world is needed to secure a positive future, in which the United States can rely on healthy food that is produced domestically. Citizens of all ages, especially youth, must play a meaningful, hands-on role in determining the future of California agriculture. 
(8)As planners, conservationists, and other interested persons around the State of California organize to help protect agricultural resources, the proposed National Ag Science Center in Stanislaus County, California, is preparing to educate and alert future generations about the need to preserve agricultural land and to foster an understanding of the importance of agriculture. The mission of the National Ag Science Center will be to provide exciting and fun agricultural learning opportunities and resources in order for young people to learn how a vibrant agricultural economy is necessary for a vibrant society, and to assure a bright future for all aspects of the agriculture industry. The National Ag Science Center will prepare young Americans for career and leadership opportunities in agriculture. 
(9)According to findings of the Center for Public Policy Studies at California State University, Stanislaus, the National Ag Science Center will create or support up to 359 new local jobs, create or support up to $57,500,000 in economic activity and $15,200,000 in labor income through construction of the new facility, generate as much as $8,500,000 in total annual economic activity, and result in as much as $3,400,000 in total annual labor income. 
(10)On September 14, 2005, the Yosemite Community College District Board, in Stanislaus County, California, voted unanimously to approve the dedication of a 3.5 acre site on the West Campus of Modesto Community College for the National Ag Science Center. 
(11)Establishment of the National Ag Science Center is in the national interest, as the proposed Center will enable future generations to help assure a healthy and profitable place for agriculture in the economy of California and the United States. 
3.Assistance for establishment of National Ag Science Center, Stanislaus County, California 
(a)Assistance authorizedUsing such funds as may be appropriated pursuant to the authorization of appropriations in subsection (d), the Secretary of the Interior and the Secretary of Agriculture shall make grants to the Ag Science Center, Inc., in Stanislaus County, California, to cover a portion of the costs of establishing the National Ag Science Center, including costs relating to the design, planning, construction, furnishing, equipping, and expansion of the Center. 
(b)Grant proposalTo receive a grant under subsection (a), the Ag Science Center, Inc. shall submit to the Secretary of the Interior or the Secretary of Agriculture, or to both Secretaries, a proposal for the use of the grant funds, which shall include detailed plans for the design, construction, furnishing, equipping, and expansion of the National Ag Science Center.  
(c)Limitation on grant amountsThe portion of the costs described in subsection (a) covered by grants made under this section shall not exceed 33 percent of the total costs to establish the Center. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior and the Secretary of Agriculture $10,000,000 to make grants under this section. Amounts so appropriated shall remain available until expended. 
 
